Citation Nr: 9927911	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to June 5, 1989, for 
an award of service connection for a right knee disability.  


REPRESENTATION

Appellant Represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1970 to March 1972.  

In a rating decision dated in September 1993, the Regional 
Office (RO) granted service connection for residuals of a 
right knee injury and assigned an effective date of June 5, 
1989, for that award.  The veteran did not agree with the 
effective date of the award of service connection for said 
disability; and he appeared at a hearing before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board) at the RO in October 1996.

In March 1997, the Board granted an effective date of July 
14, 1986, for the award of service connection for a right 
knee disability.  The veteran subsequently filed an appeal 
with the U.S. Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  The Court vacated the March 1997 Board 
decision and remanded the case to the Board for 
readjudication of the veteran's claim of clear and 
unmistakable error in a 1981 Board decision affirming a June 
1980 rating decision.  The Court also determined that the 
claim for an earlier effective date for the award of service 
connection for a right knee disability was inextricably 
intertwined with the issue of clear and unmistakable error 
and also remanded the effective date issue.  [redacted] (U.S. Vet. App. [redacted]).  The Board has 
denied the veteran's motion to revise the June 1981 Board 
decision on the basis of clear and unmistakable error.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal of the claim for entitlement to an 
effective date prior to June 5, 1989, for an award of service 
connection for residuals of a right knee injury has been 
developed.  

2.  The RO denied service connection for residuals of a right 
knee injury in June 1980; and the veteran appealed said 
decision to the Board. 

3.  A final Board decision in June 1981 denied service 
connection for a right knee disability. 

4.  The veteran filed a petition to reopen the claim for 
entitlement to service connection for residuals of a right 
knee injury on July 14, 1986.  

5.  The RO denied the July 1986 petition in October 1986, but 
notice of said decision and of the right to appeal said 
decision was not sent to the veteran; and service connection 
for residuals of a right knee injury was subsequently 
granted.


CONCLUSIONS OF LAW

1.  The June 1981 Board decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7104 
(West 1991).

2.  The criteria for assigning an effective date of July 14, 
1986, for the award of service connection for residuals of a 
right knee injury are met.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim for entitlement to an 
effective date prior to June 5, 1989, for an award of service 
connection for residuals of a right knee injury is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

When the RO granted service connection for residuals of a 
right knee injury in the September 1993 rating decision, the 
RO concluded that June 5, 1989, was the date the veteran 
filed his "reopened" claim for entitlement to service 
connection for a right knee disability.  Review of the record 
discloses that a VA Form 21-4138 (Statement in Support of 
Claim) was received from the veteran on June 5, 1989, in 
which he requested that his "claim be re-opened for 
evaluation for increased service connected disability rating 
for military service requirement incurred residuals of injury 
to the knee."  That statement was interpreted as a petition 
to reopen the claim for entitlement to service connection for 
residuals of a right knee injury, and the RO denied such 
claim in an August 1989 rating decision.  The appeal of the 
August 1989 rating decision was pending when the claim for 
entitlement to service connection for a right knee disability 
was later reopened and service connection for residuals of a 
right knee injury was granted.  

The veteran is seeking to establish an earlier effective date 
for the award of service connection for residuals of a right 
knee injury.  He asserts that the effective date for the 
grant of service connection for residuals of a right knee 
injury should be April 2, 1980, the date he first applied for 
entitlement to service connection benefits for that disorder.  
On April 2, 1980, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) in which 
he presented a claim for entitlement to service connection 
for chondromalacia of the right patella.  A rating decision 
dated in June 1980 denied service connection for a right knee 
disability; and the veteran subsequently appealed that 
decision.  An appeal of that decision led to a Board decision 
in June 1981, in which the Board denied service connection 
for chronic organic disorder of the right knee or residuals 
of an injury.  The Board has since determined that the June 
1981 Board decision did not involve clear and unmistakable 
error.  Therefore, that decision is final.  

As the Court vacated the Board's March 1997 decision granting 
an effective date of July 14, 1986, for the award of service 
connection for a right knee disability, the Board again finds 
that such a date is warranted for the following reasons.  On 
July 14, 1986, the veteran submitted a VA Form 21-4138 in 
which he related that he wished to reopen his claim for 
entitlement to service connection for a right knee condition.  
Review of the record does not disclose any earlier petition 
to reopen that claim since the final June 1981 Board decision 
denying such claim. 

In a rating decision dated in October 1986, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen the claim for entitlement to service connection 
benefits for a right knee disorder.  However, the claims file 
does not include a copy of any letter notifying the veteran 
of the October 1986 rating decision or the right to appeal 
said decision; nor has the veteran admitted that he received 
notice of the October 1986 rating decision.  Thus, there is 
doubt as to whether the RO properly notified the veteran of 
the October 1986 rating decision.  Therefore, the Board 
resolves doubt in the veteran's favor and finds that the 
veteran's July 1986 petition to reopen the claim for 
entitlement to service connection for residuals of a right 
knee injury was pending when such claim was granted by the RO 
in September 1993.  38 U.S.C.A. § 5107.  

The Board also notes that an award granted on a reopened 
claim may not be made effective prior to the date of receipt 
of the reopened claim.  Lapier v. Brown, 5 Vet. App. 215 
(1993); 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii).  Therefore, an effective date prior to 
July 14, 1986, for the award of service connection for 
residuals of a right knee injury, is not warranted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400(q)(1)(ii).

Finally, the Board must determine if there is an approximate 
balance of positive and negative evidence regarding the 
merits of the issue of entitlement to an effective date prior 
to July 14, 1986, and after the final June 1981 Board 
decision.  If there is an approximate balance of positive and 
negative evidence regarding the merits of that issue, the 
benefit of the doubt in resolving such matter shall be given 
to the veteran.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the preponderance of the evidence is 
against the veteran's claim for entitlement to an effective 
date prior to July 14, 1986, for an award of service 
connection for residuals of a right knee injury.  



ORDER

An effective date of July 14, 1986, for the award of service 
connection for residuals of a right knee injury is granted, 
subject to the provisions governing the award of monetary 
benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

